Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of February 17, 2012 (this
“Amendment”), is made by and among MICROSEMI CORPORATION, a Delaware corporation
(the “Borrower”), the New Term Lenders (as defined below) and MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, the
“Administrative Agent”), for the Lenders (such capitalized term and all other
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Administrative Agent, Morgan Stanley
Senior Funding, Inc., as Syndication Agent and Swingline Lender, Morgan
Stanley & Co. LLC, as Collateral Agent and Morgan Stanley Bank, N.A., as Issuing
Lender, have heretofore entered into that certain Amended and Restated Credit
Agreement, dated as of October 13, 2011 (the “Existing Credit Agreement”, and as
amended by this Amendment and as the same may be further amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended so as to, among other things, provide for a new tranche of term loans
thereunder (the “New Term Loans”), which term loans would replace the Term Loans
outstanding under the Existing Credit Agreement immediately prior to the
effectiveness of this Amendment (the “Existing Term Loans”) and which, except as
modified hereby, would have the same terms as the Existing Term Loans under the
Existing Credit Agreement;

WHEREAS, each Lender holding Existing Term Loans (collectively, the “Existing
Term Lenders”) that executes and delivers a consent to this Amendment in the
form of the “Lender Consent” attached hereto as Annex I (a “Lender Consent”)
(collectively, the “Converting Term Lenders”) will be deemed (i) to have agreed
to the terms of this Amendment, (ii) to have agreed to convert (via conversion
or repayment and a subsequent purchase, as further described in the Lender
Consent) an aggregate principal amount of its Existing Term Loans (the
“Converted Term Loans”) into New Term Loans in a principal amount equal to the
amount notified to such Converting Term Lender by the Administrative Agent,
(iii) upon the Third Amendment Effective Date (as defined below) to have
converted (via conversion or repayment and a subsequent purchase, as further
described in the Lender Consent) such amount of its Existing Term Loans into New
Terms Loans in an equal principal amount and (iv) if applicable, upon the Third
Amendment Effective Date, to have agreed to purchase Additional Term Loans (as
defined below);

 

Microsemi – Amendment No. 3



--------------------------------------------------------------------------------

WHEREAS, each Existing Term Lender that executes and delivers a Lender Consent
solely in the capacity of an Existing Term Lender, and not specifically as a
Converting Term Lender (collectively, the “Non-Converting Term Lenders”), will
be deemed to have agreed to the terms of this Amendment but will not be deemed
thereby to have agreed to convert its Existing Term Loans into New Term Loans or
to have made any commitment to make Additional Term Loans;

WHEREAS, each Person that executes a Joinder to this Amendment as an “Additional
Term Lender” will be deemed (i) to have agreed to the terms of this Amendment
and (ii) to have committed to make New Term Loans to the Borrower on the Third
Amendment Effective Date (the “Additional Term Loans”), in the amount notified
to such Additional Term Lender by the Administrative Agent (but in no event
greater than the amount such Person committed to make as Additional Term Loans),
and the proceeds of such Additional Term Loans will be used by the Borrower to
repay in full the outstanding principal amount of the Existing Term Loans that
are not converted into New Term Loans by the Converting Term Lenders;

WHEREAS, the Converting Term Lenders and the Additional Term Lenders
(collectively, the “New Term Lenders”) are severally willing to convert their
Existing Term Loans into New Term Loans or to make New Term Loans, as the case
may be, on the terms and subject to the conditions set forth in this Amendment;

WHEREAS, the Borrower has also requested that certain other amendments be made
to the Existing Credit Agreement, as set forth in Article II herein;

WHEREAS, the Required Lenders and the Majority Facility Lenders under the Term
Facility are willing, on the terms and subject to the conditions set forth
below, to consent to such amendments of the Existing Credit Agreement; and

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Borrower, the New Term Lenders, the Required Lenders and
the Majority Facility Lenders under the Term Facility, hereby agree as follows:

 

Microsemi – Amendment No. 3

 

2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Definitions. The following terms (whether or not
underscored) when used in this Amendment shall have the following meanings (such
meanings to be equally applicable to the singular and plural forms thereof):

“Additional Term Lenders” is defined in the fifth recital.

“Additional Term Loans” is defined in the fifth recital.

“Administrative Agent” is defined in the preamble.

“Amendment” is defined in the preamble.

“Borrower” is defined in the preamble.

“Converted Term Loan” is defined in the third recital.

“Converted Term Lenders” is defined in the third recital.

“Credit Agreement” is defined in the first recital.

“Existing Credit Agreement” is defined in the first recital.

“Existing Term Lenders” is defined in the third recital.

“Existing Term Loans” is defined in the second recital.

“Lender Consent” is defined in the third recital, and shall take the form of
“Lender Consent” attached hereto as Annex I.

“New Term Lenders” is defined in the sixth recital.

“New Term Loans” is defined in the second recital.

“Non-Converting Term Lenders” is defined in the fourth recital.

“Third Amendment Effective Date” is defined in Article IV.

 

Microsemi – Amendment No. 3

 

3



--------------------------------------------------------------------------------

SECTION 1.2 Other Definitions. Terms for which meanings are provided in the
Credit Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Amendment with such meanings.

ARTICLE II

AMENDMENTS TO EXISTING CREDIT AGREEMENT; ACKNOWLEDGEMENT

SECTION 2.1 Amendments. Subject to the satisfaction (or waiver) of the
conditions set forth in Article IV, the Existing Credit Agreement is hereby
amended as of the date of this Amendment in accordance with this Section 2.1.

SECTION 2.1.1. Amendments to Section 1. Section 1.1 of the Existing Credit
Agreement is hereby amended as follows:

(a) The definition of “Applicable Margin” is hereby amended and restated in its
entirety to read as follows:

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Eurodollar Loans     Base Rate Loans  

Revolving Loans and Swingline Loans

     4.50 %      3.50 % 

Term Loans

     3.00 %      2.00 % 

; provided, that, on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Restatement
Date, the Applicable Margin with respect to Revolving Loans and Swingline Loans
will be determined pursuant to the Pricing Grid.”

(b) Clause (d) of the definition of “Base Rate” is hereby amended and restated
in its entirety as follows:

“(d) in the case of any Term Loans, 2.00%.”

(c) Clause (a) of the definition of “Eurodollar Rate” is hereby amended and
restated in its entirety as follows:

“(a) in the case of the Term Loans, 1.00%.”

 

Microsemi – Amendment No. 3

 

4



--------------------------------------------------------------------------------

(d) The definition of “Excess Cash Flow Payment Period” is hereby amended and
restated in its entirety as follows:

““Excess Cash Flow Payment Period”: with respect to the prepayment required on
each Excess Cash Flow Application Date, the immediately preceding fiscal year of
the Borrower.”

SECTION 2.1.2. Additional Amendment to Section 1.1 (“Defined Terms”) of the
Existing Credit Agreement. Section 1.1 of the Existing Credit Agreement is
hereby amended by inserting in such Section the following definition in the
appropriate alphabetical order:

““Third Amendment Effective Date”: February 17, 2012.”

SECTION 2.1.3. Amendments to Section 2.4. Section 2.4(a) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“(a) Borrower Request. The Borrower may at any time and from time to time after
the Restatement Date by written notice to the Administrative Agent elect to
request the establishment of one or more new term loan facilities (each, an
“Incremental Term Facility”) with term loan commitments (each, an “Incremental
Term Loan Commitment”) in an amount not in excess of $212,000,000 in the
aggregate, when combined with the aggregate amount of Incremental Revolving
Commitments under Section 3.16, and in minimum increments of $10,000,000 (or
such lesser minimum increments as the Administrative Agent shall agree in its
sole discretion). Each such notice shall specify (i) the date (each, a “Term
Loan Increase Effective Date”) on which the Borrower proposes that the
Incremental Term Loan Commitment shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such earlier date as the
Administrative Agent shall agree in its sole discretion) and (ii) the identity
of each Person (which, if not a Lender, an Approved Fund or an Affiliate of a
Lender, shall be reasonably satisfactory to the Administrative Agent) to whom
the Borrower proposes any portion of such Incremental Term Loan Commitment be
allocated and the amounts of such allocations.”

SECTION 2.1.4. Amendments to Section 3.16. Section 3.16(a) of the Existing
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(a) Borrower Request. The Borrower may at any time and from time to time after
the Restatement Date by written notice to the Administrative Agent elect to
request the

 

Microsemi – Amendment No. 3

 

5



--------------------------------------------------------------------------------

establishment of one or more new revolving credit facilities (each, an
“Incremental Revolving Facility”) with new revolving commitments (each, an
“Incremental Revolving Commitment”) in an amount not in excess of $212,000,000
in the aggregate, when combined with the aggregate amount of all Incremental
Term Loan Commitments under Section 2.4, and in minimum increments of
$10,000,000 (or such lesser minimum increments as the Administrative Agent shall
agree in its sole discretion). Each such notice shall specify (i) the date
(each, a “Revolving Commitment Increase Effective Date”) on which the Borrower
proposes that the Incremental Revolving Commitment shall be effective, which
shall be a date not less than ten (10) Business Days after the date on which
such notice is delivered to the Administrative Agent (or such earlier date as
the Administrative Agent shall agree in its sole discretion) and (ii) the
identity of each Person (which, if not a Lender, an Approved Fund or an
Affiliate of a Lender, shall be reasonably satisfactory to the Administrative
Agent and the Issuing Lender) to whom the Borrower proposes any portion of such
Incremental Revolving Commitment be allocated and the amounts of such
allocations.”

SECTION 2.1.5. Amendments to Section 4.2. Section 4.2(c) of the Existing Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“(c) The Borrower shall, on each Excess Cash Flow Application Date commencing
with the Excess Cash Flow Application Date applicable to the fiscal year of the
Borrower ending September 29, 2013, apply the ECF Percentage of the excess, if
any, of (i) Excess Cash Flow for the related Excess Cash Flow Payment Period
minus (ii) Voluntary Prepayments made during such Excess Cash Flow Payment
Period toward the prepayment of the Loans as set forth in Section 4.2(f). Except
as provided below, each such prepayment and commitment reduction shall be made
on a date (an “Excess Cash Flow Application Date”) no later than ten (10) days
after the date on which the financial statements referred to in Section 7.1(a)
for the fiscal year of the Borrower with respect to which such prepayment is
made are required to be delivered to the Lenders. Notwithstanding the foregoing,
the Borrower will not be required to prepay the Loans pursuant to this clause
(c) with respect to any Excess Cash Flow for the related Excess Cash Flow
Payment Period attributable to a Foreign Subsidiary if the repatriation of such
Excess Cash Flow from such Foreign Subsidiary at any time during the fiscal year
in which such Excess Cash Flow Application Date occurs would cause adverse
consequences from fees, taxes or similar impositions of Governmental Authorities
to the Borrower or would otherwise be payable as a result of the occurrence of
any one-time repatriation holidays; provided that in the event the Borrower is
required to make a payment of Excess Cash Flow attributable to a Foreign
Subsidiary, such payment shall be made no later than ten (10) days after the
Borrower becomes aware that such repatriation would not cause adverse
consequences from fees, taxes or similar impositions of Governmental Authorities
to the Borrower; provided further that in the event that the Borrower is not
required to make a payment of Excess Cash Flow attributable to a Foreign
Subsidiary during the fiscal year in which such Excess Cash Flow Application
Date occurs, no payment shall be due in any succeeding fiscal year.”

SECTION 2.2 Acknowledgement. On and after the Third Amendment Effective Date,
each reference in the Credit Agreement or any other Loan Document to “Term
Loans” shall be deemed a reference to the New Term Loans contemplated hereby.
Notwithstanding any

 

Microsemi – Amendment No. 3

 

6



--------------------------------------------------------------------------------

provision hereof or any implication to the contrary, the provisions of the
Credit Agreement with respect to indemnification, reimbursement of costs and
expenses, increased costs and break funding payments shall continue in full
force and effect with respect to, and for the benefit of, each Existing Term
Lender prior to the Third Amendment Effective Date in respect of such Lender’s
Existing Term Loans under the Credit Agreement prior to the Third Amendment
Effective Date.

ARTICLE III

CONVERSION OF EXISTING TERM LOANS AND ADDITIONAL TERM LOANS

SECTION 3.1 Agreement to Conversion of Existing Term Loans into New Term Loans.
On the terms and subject to the satisfaction (or waiver) of the conditions set
forth in Article IV hereof, each Converting Term Lender agrees that an aggregate
principal amount of its Existing Term Loans equal to the amount notified to such
Converting Term Lender by the Administrative Agent will be converted into the
Converted Term Loans as of the Third Amendment Effective Date.

SECTION 3.2 Agreement to Make Additional Term Loans. On the terms and subject to
the satisfaction (or waiver) of the conditions set forth in Article IV hereof,
each Additional Term Lender agrees to make Additional Term Loans equal to the
amount notified to such Additional Term Lender by the Administrative Agent (but
in no event greater than the amount such Person committed to make as Additional
Term Loans) on the Third Amendment Effective Date and shall be a “Lender” under
the Credit Agreement as of such date.

SECTION 3.3 Other Provisions. On the Third Amendment Effective Date, the
Borrower shall apply the proceeds of the Additional Term Loans (if any),
together with available cash, to (i) prepay in full all Existing Term Loans,
other than Converted Term Loans, (ii) pay all accrued and unpaid interest on the
aggregate principal amount of the Existing Term Loans being so prepaid,
(iii) pay to each Existing Term Lender all amounts payable pursuant to
Section 4.11 of the Credit Agreement as a result of the prepayment of such
Lender’s Existing Term Loans (treating Converted Term Loans as not having been
prepaid for purposes of such Section) and (iv) pay to all Non-Converting Term
Lenders all indemnities, cost reimbursements and other Obligations then owed to
the Non-Converting Term Lenders under the Credit Agreement. The repayment of the
Existing Term Loans contemplated hereby constitutes a voluntary prepayment by
the Borrower pursuant to Section 4.1 of the Credit Agreement. Upon the Third
Amendment Effective Date, each Existing Term Lender will be deemed to have
waived any prior notice of such prepayment otherwise required pursuant to the
Credit Agreement. The commitments of the Additional Term Lenders and the
conversion undertakings of the Converting Term Lenders are several and no such
New Term Lender will be responsible for any other New Term Lender’s failure to
make or acquire by conversion New Term Loans. Notwithstanding anything herein or
in the Credit Agreement to the contrary, the aggregate principal amount of the
New Term Loans will not exceed the aggregate principal amount of the Existing
Term Loans outstanding immediately prior to the Third Amendment Effective Date.
Each of the parties hereto acknowledges and agrees that the terms of this
Amendment do not constitute a novation but, rather, an amendment of the terms of
a pre-existing Indebtedness and related agreement, as evidenced by the Existing
Credit Agreement.

 

Microsemi – Amendment No. 3

 

7



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

The amendments contained in Section 2.1, the acknowledgement contained in
Section 2.2, and the agreements contained in Article III shall be effective on
the date the Administrative Agent has confirmed the satisfaction or waiver of
each of the conditions contained in this Article IV (the “Third Amendment
Effective Date”).

SECTION 4.1 Execution of Counterparts. The Administrative Agent shall have
received counterparts of (a) this Amendment duly executed and delivered by
(i) the Borrower and (ii) the Administrative Agent on behalf of the Required
Lenders and the Majority Facility Lenders under the Term Facility that have
executed and delivered to the Administrative Agent their written agreement or
consent to the amendments contained herein (whether pursuant to the execution
and delivery of a Lender Consent or any Joinder) and (b) the Consent and
Confirmation attached hereto duly executed and delivered by each of the Borrower
and the Subsidiary Guarantors.

SECTION 4.2 Resolutions, etc. The Administrative Agent shall have received from
the Borrower (a) a copy of a good standing certificate, dated a date reasonably
close to the Third Amendment Effective Date, and a bringdown thereof, dated the
Third Amendment Effective Date and (b) a certificate, dated the Third Amendment
Effective Date, duly executed and delivered by the Borrower’s Secretary as to
resolutions of the Borrower’s Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Amendment and the
transactions contemplated hereby, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

SECTION 4.3 Third Amendment Effective Date Certificate. The Administrative Agent
shall have received a certificate, dated as of the Third Amendment Effective
Date and duly executed and delivered by a Responsible Officer of the Borrower,
certifying that all of the conditions to effectiveness set forth in this Article
IV have been satisfied.

SECTION 4.4 Representations and Warranties. Each of the representations and
warranties made by the Borrower in Article V that are qualified by materiality
shall be true and correct and the representations and warranties that are not so
qualified shall be true and correct in all material respects.

SECTION 4.5 Delivery of Notes. The Administrative Agent shall have received for
the account of each New Term Lender that has requested a Term Note, such New
Term Lender’s Term Note duly executed and delivered by a Responsible Officer of
the Borrower.

 

Microsemi – Amendment No. 3

 

8



--------------------------------------------------------------------------------

SECTION 4.6 Amendment Fee. The Administrative Agent shall have received all fees
due and payable in connection with this Amendment, as previously agreed to
between the Borrower and the Administrative Agent.

SECTION 4.7 Fees and Expenses. The Administrative Agent shall have received all
fees and expenses due and payable pursuant to Section 6.3 (to the extent then
invoiced) and pursuant to the Credit Agreement (including all previously
invoiced fees and expenses).

SECTION 4.8 Opinions of Counsel. The Administrative Agent shall have received a
legal opinion, dated as of the Third Amendment Effective Date and addressed to
the Administrative Agent and all Lenders from O’Melveny & Myers LLP, counsel to
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 4.9 Application of Proceeds. The Borrower shall have applied,
concurrently with the conversion of the Existing Term Loans into Converted Term
Loans and the making of the Additional Term Loans, the proceeds of the New Term
Loans, together with available cash balances, to (i) prepay in full all Existing
Term Loans, other than Converted Term Loans, (ii) pay all accrued and unpaid
interest on the aggregate principal amount of the Existing Term Loans being so
prepaid, (iii) pay to each Existing Term Lender all amounts payable pursuant to
Section 4.11 of the Credit Agreement as a result of the prepayment of such
Lender’s Existing Term Loans (treating Converted Term Loans as not having been
prepaid for purposes of such Section) and (iv) pay to all Non-Converting Term
Lenders all indemnities, cost reimbursements and other Obligations then owed to
such Non-Converting Term Lenders under the Credit Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

SECTION 5.1 Representations and Warranties. In order to induce the New Term
Lenders, the Required Lenders, the Majority Facility Lenders under the Term
Facility and the Administrative Agent to enter into this Amendment, the Borrower
hereby represents and warrants to the Agents, Issuer and each Lender, as of the
date hereof, as follows:

(a) the representations and warranties set forth in Section 5 of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (except to the extent made as of a specific date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such specific date);

(b) no order, judgment or decree of any Governmental Authority applicable to any
Group Member purports to restrain any New Term Lender from making any extension
of credit to be made by it;

 

Microsemi – Amendment No. 3

 

9



--------------------------------------------------------------------------------

(c) no Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the extensions of credit requested to be made
on the date hereof;

(d) this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against it in accordance with its terms, except to the extent the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and

(e) the execution, delivery and performance by the Borrower of this Amendment,
the extensions of credit requested hereby and the use of proceeds thereof will
not (a) violate its Organizational Document, (b) violate any Requirement of Law,
Governmental Authorization or any Contractual Obligation of any Group Member and
(c) result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to its Organizational
Documents, any Requirement of Law or any such Contractual Obligation (other than
the Liens created by the Security Documents and the Permitted Liens), except for
any violation set forth in clause (b) or (c) which could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.2 Non-Impairment, etc. After giving effect to this Amendment, neither
the modification of the Existing Credit Agreement or any other Loan Document
effected pursuant to this Amendment nor the execution, delivery, performance or
effectiveness of this Amendment or any other Loan Document impairs the validity,
effectiveness or priority of the Liens granted pursuant to the Security
Documents (as in effect immediately prior to the Third Amendment Effective Date,
the “Existing Security Documents”), and such Liens continue unimpaired with the
same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred. Neither the modification of the Existing Credit Agreement
nor the execution, delivery, performance or effectiveness of this Amendment
requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens. Under the foregoing circumstances, the
position of the Lenders with respect to such Liens, the Collateral (as defined
in the Existing Security Documents) in which a security interest was granted
pursuant to the Existing Security Documents, and the ability of the
Administrative Agent to realize upon such Liens pursuant to the terms of the
Security Documents have not been adversely affected in any material respect by
the modification of the Existing Credit Agreement effected pursuant to this
Amendment or by the execution, delivery, performance or effectiveness of this
Amendment.

SECTION 5.3 Reaffirmation of Obligations. The Borrower hereby restates, ratifies
and reaffirms each and every term and condition set forth in the Credit
Agreement and Loan Documents effective as of the Third Amendment Effective Date
and as amended hereby. The Borrower hereby reaffirms its obligations (including
the Obligations) under each Loan Document to which it is a party.

 

Microsemi – Amendment No. 3

 

10



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

SECTION 6.1 Full Force and Effect; Amendment. Except as expressly provided
herein, all of the representations, warranties, terms, covenants, conditions and
other provisions of the Credit Agreement and the other Loan Documents shall
remain in full force and effect in accordance with their respective terms and
are in all respects hereby ratified and confirmed. The amendments set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended hereby and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Credit
Agreement, any other Loan Document referred to therein or herein or of any
transaction or further or future action on the part of the Borrower or any other
Subsidiary Guarantor which would require the consent of any of the Lenders under
the Credit Agreement or any of the other Loan Documents.

SECTION 6.2 Loan Document Pursuant to Credit Agreement. This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with all of the terms and provisions of
the Credit Agreement, including, without limitation, the provisions relating to
forum selection, consent to jurisdiction and waiver of jury trial included in
Section 11.12 of the Credit Agreement, which provisions are hereby acknowledged
and confirmed by each of the parties hereto.

SECTION 6.3 Fees and Expenses. The Borrower shall pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, negotiation, execution and delivery of this Amendment,
including the reasonable fees and disbursements of Skadden, Arps, Slate,
Meagher & Flom LLP, as counsel for the Administrative Agent.

SECTION 6.4 Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

SECTION 6.5 Execution in Counterparts. This Amendment may be executed by the
parties hereto in counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.

SECTION 6.6 Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified or otherwise required by the context, to
such Article or Section of this Amendment.

SECTION 6.7 Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Microsemi – Amendment No. 3

 

11



--------------------------------------------------------------------------------

SECTION 6.8 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 6.9 GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Microsemi – Amendment No. 3

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

MICROSEMI CORPORATION, as Borrower By  

/s/ John W. Hohener

  Name:   John W. Hohener   Title:   Executive Vice President, Chief Financial
Officer, Treasurer & Secretary MORGAN STANLEY SENIOR FUNDING, INC.,   as
Administrative Agent By  

/s/ Stephen B. King

  Name:   Stephen B. King   Title:   Vice President

 

Microsemi – Amendment No. 3



--------------------------------------------------------------------------------

Annex I

LENDER CONSENT TO AMENDMENT NO. 3

LENDER CONSENT (this “Lender Consent”) to Amendment No. 3 (“Amendment”) to that
certain Amended and Restated Credit Agreement, dated as of October 13, 2011 (as
amended by the Amendment and as the same may be further amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among Microsemi Corporation, a Delaware corporation, as the
Borrower, the Lenders, Morgan Stanley Senior Funding, Inc., as Administrative
Agent and Morgan Stanley & Co. LLC, as Collateral Agent. Capitalized terms used
by not defined herein have the meanings assigned to them in the Amendment or the
Credit Agreement, as applicable.

Existing Term Lenders

[Check one of the first three boxes below; you may also, at your option, check
the fourth box]

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and consents to convert 100% of the outstanding
principal amount of the Term Loan held by such Lender (or such lesser amount
allocated to such Lender by the Administrative Agent) into a new Term Loan in a
like principal amount.

 

  ¨ The undersigned Term Lender hereby irrevocably and unconditionally approves
of and consents to the Amendment and (a) elects to have 100% of the outstanding
principal amount of the Term Loan held by such Lender be repaid by the
Administrative Agent on the Third Amendment Effective Date and (b) consents to
purchase New Term Loans in a like principal amount from the Administrative
Agent. Such Lender agrees that its signature hereto shall constitute its
signature as Assignee to the Assignment and Assumption Agreement attached hereto
as Exhibit A and that it shall be bound by such Assignment and Assumption
Agreements in all respects.

 

  ¨ The undersigned Term Lender hereby solely irrevocably and unconditionally
approves of and consents to the Amendment in all respects.

 

  ¨ The undersigned Term Lender hereby requests to purchase Additional Term
Loans up to an aggregate principal amount no greater than $            . Such
Lender agrees that its signature hereto shall constitute its signature as
Assignee to the Assignment and Assumption Agreement attached hereto as Exhibit A
reflecting such purchase and that it shall be bound by such Assignment Agreement
in all respects.

 

Microsemi – Lender Consent



--------------------------------------------------------------------------------

 

 

[NAME OF INSTITUTION] By:  

 

  Name:   Title: If a second signature is necessary: By:  

 

Name: Title:

 

Microsemi – Lender Consent



--------------------------------------------------------------------------------

JOINDER

JOINDER, dated as of February 17, 2012 (this “Joinder”), by and among
            (each, a “New Term Lender” and, collectively, the “New Term
Lenders”), Microsemi Corporation (the “Borrower”), and Morgan Stanley Senior
Funding, Inc. (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to (a) that certain Amended and Restated
Credit Agreement, dated as of October 13, 2011 (as amended by the Amendment and
as the same may be further amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among Microsemi
Corporation, a Delaware corporation, as the Borrower, the Lenders, Morgan
Stanley Senior Funding, Inc., as Administrative Agent and Morgan Stanley & Co.
LLC, as Collateral Agent and (b) that certain Amendment No. 3 to the Credit
Agreement, dated as of the date hereof (the “Amendment”). Capitalized terms used
by not defined herein have the meanings assigned to them in the Credit Agreement
or the Amendment, as applicable;

Each Additional Term Lender hereby agrees to make Term Loans in the amount
notified to such Additional Term Lender by the Administrative Agent but not to
exceed the amount set forth on its signature page hereto pursuant to and in
accordance with the Credit Agreement. The Term Loans of such Additional Term
Lender shall be subject to all of the terms in the Credit Agreement and to the
conditions set forth in the Credit Agreement, and shall be entitled to all the
benefits afforded by the Credit Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Security Documents. Each
Additional Term Lender, the Borrower and the Administrative Agent acknowledge
and agree that the Term Loans provided by the Additional Term Lender shall
constitute Term Loans for all purposes of the Credit Agreement and the other
applicable Loan Documents.

Each Additional Term Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, the Lead Arranger or any
other Additional Term Lender or any other Lender or Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

Microsemi – Joinder



--------------------------------------------------------------------------------

Upon (i) the execution of a counterpart of this Joinder by each Additional Term
Lender, the Administrative Agent and the Borrower and (ii) the delivery to the
Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Term Lenders shall become Lenders under the Credit Agreement,
effective as of the Third Amendment Effective Date.

For each Additional Term Lender, delivered herewith to the Administrative Agent
are such forms, certificates or other evidence with respect to United States
federal income tax withholding matters as such Additional Term Lender may be
required to deliver to the Administrative Agent pursuant to the Credit
Agreement.

This Joinder may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Joinder is a “Loan Document.”

This Joinder, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

Any term or provision of this Joinder which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Joinder or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any provision of this Joinder is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

This Joinder may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

Microsemi – Joinder



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of the date first above written.

 

 

[NAME OF ADDITIONAL TERM LENDER]

By:  

 

Name:   Title:   If a second signature is necessary: By:  

 

Name:   Title:   Maximum Amount of Additional Term Loans: $  

 

MICROSEMI CORPORATION By:  

 

Name:   Title:  

 

Accepted: MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

 

Name:   Title:  

 

Microsemi – Joinder



--------------------------------------------------------------------------------

FORM OF ASSIGNMENT AND ASSUMPTION

February 17, 2012

Reference is made to the Amended and Restated Credit Agreement, dated as of
October 13, 2011, (as amended by Amendment No. 3 to the Credit Agreement, dated
as of the date hereof, and as further amended, amended and restated,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among Microsemi Corporation, a Delaware corporation (the
“Borrower”), Morgan Stanley & Co. LLC, as collateral agent (in such capacity,
and together with its successors and assigns in such capacity, the “Collateral
Agent”), the Lenders from time to time party thereto, Morgan Stanley Senior
Funding, Inc., as administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”) and Morgan
Stanley Senior Funding, Inc., as syndication agent. Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement.

1. The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule 1 hereto (the “Assignee”) agree as follows:

2. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Assignment
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to the Facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto, in the principal amount for the
Facilities as set forth on Schedule 1 hereto.

3. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that (i) the Assignor is the
legal and beneficial owner of the Assigned Interest, (ii) the Assignor has full
organizational power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iii) the interest being assigned by the
Assignor hereunder is free and clear of any lien, encumbrance or other adverse
claim; (b) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower, any of its respective
Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its respective Subsidiaries or any other obligor of any of
their respective obligations under the Credit Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto; and (c) attaches any Notes held by it evidencing the Facilities and
(i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached Notes, if any, for a new Note or Notes payable to the
Assignee and (ii) if the Assignor has retained any interest in the Facilities,
requests that the Administrative Agent exchange the

 

Microsemi – Assignment and Assumption



--------------------------------------------------------------------------------

attached Notes, if any, for a new Note or Notes payable to the Assignor, in each
case in amounts which reflect the assignment being made hereby (and after giving
effect to any other assignments which have become effective on the Assignment
Effective Date).

4. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption and has full organizational power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements delivered pursuant to
Section 5.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (c) agrees that it will, independently and without
reliance upon the Assignor, the Agents or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agents to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligations pursuant to Section 4.10(d) and (e) of the
Credit Agreement; (f) confirms that it satisfies the requirements set forth in
Section 11.6(b) of the Credit Agreement; (g) represents and warrants that it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; and (h) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to Sections 4.10(d) and 11.6(g) of the Credit
Agreement, duly completed and executed by such Assignee.

5. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment and Assumption or the Trade Date described in Schedule 1
hereto (the “Assignment Effective Date”). Following the execution of this
Assignment and Assumption, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Assignment Effective Date (which shall
not, unless otherwise agreed to by the Administrative Agent, be earlier than
five (5) Business Days after the date of such acceptance and recording by the
Administrative Agent).

6. Upon such acceptance and recording, from and after the Assignment Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to the Assignee for amounts which have accrued
from and after the Assignment Effective Date.

 

Microsemi – Assignment and Assumption



--------------------------------------------------------------------------------

7. From and after the Assignment Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement, (and, to the extent this Assignment and Assumption covers all of the
Assignor’s rights and obligations under the Credit Agreement, the Assignor shall
cease to be a party to the Credit Agreement but shall continue to be entitled to
the benefits of Sections 4.9, 4.10, 4.11 and 11.5 of the Credit Agreement;
provided, to the extent applicable, that the Assignor continues to comply with
the requirements of Sections 4.10(d) and (e) of the Credit Agreement).

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

Microsemi – Assignment and Assumption



--------------------------------------------------------------------------------

Schedule 1 to

Assignment and Assumption

Name of Assignor:                                              

Name of Assignee:                                              

Effective Date of Assignment and Assumption:
                                             

Facility Assigned: Term Loan

Aggregate Principal Amount of Term Loans for all Term Lenders: $810,000,000

 

Principal Amount of
Term Loans Assigned

   Term Loans
Percentage Assigned1     

$            

         .         % 

 

[Name of Assignee]        [Name of Assignor] By:  

 

     By:   

 

  Name:         Name:   Title:         Title:

 

1 

Calculate the Term Loans Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate Term Loans of all Term Lenders.

 

Microsemi – Assignment and Assumption



--------------------------------------------------------------------------------

 

Accepted: MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

 

  Name:   Title: Consented To:2 [MICROSEMI CORPORATION, as Borrower] By:  

 

  Name:   Title: [MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent]
By:  

 

  Name:   Title:

 

2 

See Section 11.6 of the Credit Agreement to determine whether the consent of the
Borrower and/or Administrative Agent is required.

 

Microsemi – Assignment and Assumption



--------------------------------------------------------------------------------

CONSENT AND CONFIRMATION

Dated as of February 17, 2012

Each of the undersigned hereby consents to the foregoing Amendment and hereby
(a) confirms and agrees that notwithstanding the effectiveness of such
Amendment, each Loan Document to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after effectiveness of such Amendment, each
reference in the Loan Documents to the “Credit Agreement”, “thereunder”,
“thereof” or words of like import shall mean and be a reference to the Credit
Agreement, as amended by such Amendment, (b) confirms and agrees that the pledge
and security interest in the Collateral granted by it pursuant to the Security
Documents to which it is a party shall continue in full force and effect, and
(c) acknowledges and agrees that such pledge and security interest in the
Collateral granted by it pursuant to such Security Documents shall continue to
secure the Obligations, including, without limitation, the New Term Loans,
purported to be secured thereby, as amended or otherwise affected hereby.

THIS CONSENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. This Consent and Confirmation may be
executed by one or more of the parties to this Consent and Confirmation on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. This Consent and
Confirmation may be delivered by facsimile transmission or electronic mail of
the relevant signature pages hereof.

[SIGNATURE PAGES TO FOLLOW]

 

Microsemi – Consent and Confirmation



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Consent and
Confirmation to be duly executed and delivered as of the date first above
written.

 

Microsemi Corporation, as Borrower By:  

 

  Name:   Title: [Subsidiary Guarantors] By:  

 

  Name:   Title:

 

Microsemi – Consent and Confirmation